Citation Nr: 0323834	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  02-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include amputation of the left little toe and metatarsal 
of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from July 1954 to June 
1956.

In January 2001, the RO received the veteran's claim of 
entitlement to service connection for a left foot disorder 
which resulted in the amputation of the veteran's left little 
toe and metatarsal of the left foot.  The veteran claimed his 
foot disorder was due to his military service 45 years 
earlier, contending that the shoes he wore in service were 
too tight or in the alternative that in-service frostbite 
resulted in the amputation of the left little toe and 
metatarsal of the left foot.  In a November 2001 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the November 2001 rating decision and initiated this 
appeal. The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in November 
2002.

Other issues

By rating decision in March 1974 the Montgomery, Alabama RO 
denied the veteran's claim for service connection for a left 
knee disorder.  In a December 2001 statement, the veteran 
requested to have his claim for service connection for a left 
knee disorder reopened.  In his substantive appeal, the 
veteran made a claim for service connection of a back 
disorder, claimed as secondary to his foot problems (which 
have not been service connected).  To the extent that the 
veteran still wishes to reopen his claim for service 
connection a left knee disorder and pursue a claim for 
service connection for a back disorder he is advised to 
contact the RO.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  The VCAA provides that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA. The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence. See 38 U.S.C.A. §§ 5103, 5103A. 
In particular, the amended "duty to notify" requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  
See Quartuccio, supra. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, the Board may no longer cure this.  
It would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may provide for the conduct 
of a medical examination when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and establishes that the veteran suffered an 
injury in service, and indicates that the disability or 
symptoms may be associated with the veteran's military 
service. Id.

After having considered the record on appeal, the Board does 
not find the ordering a medical examination to be necessary.  
In this case, the record is devoid of any evidence that the 
veteran had a foot disorder in service or for years 
thereafter.  
The veteran's service medical records are negative for any 
complaints, findings or diagnoses involving a foot disorder.  
Furthermore, there is no medical nexus evidence suggestive of 
a relationship between the veteran's recently diagnosed 
disability and his military service.  The Board points out 
that the facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
United States Court of Appeals for Veterans Claims held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus. Significantly, in this case there is 
no objective evidence of foot trauma in service.

The Board is aware of its responsibility to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see also Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  In the absence of medical evidence 
suggestive of a foot disorder during his period of military 
service or evidence suggestive of a etiological relationship 
between such military service and the current foot condition, 
referral of this case for a VA examination or opinion would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which links the veteran's current 
foot condition to his period of service would necessarily be 
based solely on the veteran's uncorroborated recent 
assertions regarding his own medical history.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

In short, in the absence of any evidence, other than the 
veteran's mere assertions, on which a medical examiner could 
link the veteran's current foot condition to his period of 
service, such opinion would be useless.  Under the 
circumstances presented in this case, a remand ordering a 
medical examination would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  
Accordingly, the Board determines that a medical examination 
or medical opinion is not necessary in the instant case.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This case is therefore REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  

2.  Thereafter,  the RO should readjudicate 
the veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



